STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     December 18, 2014
               Plaintiff-Appellee,

v                                                                    No. 318330
                                                                     Lenawee Circuit Court
JOSEPH GILBERT VILLALOBOS,                                           LC No. 11-015216-FH

               Defendant-Appellant.


Before: JANSEN, P.J., and TALBOT and SERVITTO, JJ.

PER CURIAM.

        Defendant appeals as of right the trial court’s imposition of five months’ jail time as a
component of his sentence for violation of his probation. On January 5, 2012, defendant was
convicted by a jury of fourth-degree criminal sexual conduct, MCL 750.520e(1)(c). On February
29, 2012, defendant was sentenced to five years’ probation and five months in jail, but the jail
time was deferred until the end of his probation term. On September 26, 2012, defendant
violated his probation by smoking marijuana. He was charged with a probation violation and,
after pleading guilty to the probation violation, was sentenced to five months in jail, and with his
probation being continued under the original terms and conditions imposed.

        On appeal, defendant indirectly argues that the trial court relied on inaccurate information
when it determined his sentence. Defendant also alleges that the trial court abused its discretion
and violated his right to due process because it sentenced him to jail time instead of holding his
jail sentence in abeyance pending completion of his court ordered drug treatment program. We
disagree.

        Defendant did not properly preserve his claim regarding the accuracy of the information
the trial court relied upon in sentencing. To preserve a challenge to the accuracy of the
information used to determine his or her sentence, a defendant must raise the issue “at
sentencing, in a proper motion for resentencing, or in a proper motion to remand filed in the
court of appeals.” MCL 769.34(10); see also People v Jackson, 487 Mich. 783, 795; 790 NW2d
340 (2010). Defendant has done none of the above, nor has he pointed out, specifically, what
information was inaccurate or demonstrated that the trial court relied upon any such inaccurate
information in imposing sentence.

       Defendant also did not raise his due process claim below. Unpreserved claims of due
process violations are reviewed for plain error affecting substantial rights. People v Shafier, 483
                                                -1-
Mich 205, 219; 768 NW2d 305 (2009). “Reversal is warranted only when the plain, forfeited
error resulted in the conviction of an actually innocent defendant or when an error seriously
affect[ed] the fairness, integrity or public reputation of judicial proceedings’ independent of the
defendant’s innocence.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999)(internal
citation and quotations omitted).

        Generally, this Court reviews sentencing decisions for an abuse of discretion. People v
Moorer, 246 Mich. App. 680, 684; 635 NW2d 47 (2001). “A trial court’s sentence is an abuse of
discretion if it violates the principle of proportionality, which requires that a sentence be
proportionate to the seriousness of the circumstances surrounding the offense and the offender.”
Id.

        In this case, we need not reach the merits of defendant’s arguments, because his claim is
moot. “It is well established that a court will not decide moot issues.” People v Richmond, 486
Mich. 29, 34; 782 NW2d 187 (2010). An issue is moot once a judgment from the court can have
no “practical legal effect upon a then existing controversy.” Id. at 34-35. When a defendant
challenges the length of his or her jail sentence on appeal, if that defendant has already served
the alleged defective jail sentence, then it is impossible for this Court to fashion a remedy, and
the issue is moot. Defendant was sentenced to five months in jail, with credit for 73 days served,
on August 8, 2013. Defendant’s brief on appeal was filed on January 15, 2014. By the time that
his brief in this matter was filed, defendant’s sentence at issue was complete.1 Therefore, this
Court cannot grant defendant the remedy he seeks, and his appeal is dismissed as moot.

       Dismissed as moot.

                                                            /s/ Kathleen Jansen
                                                            /s/ Michael J. Talbot
                                                            /s/ Deborah A. Servitto




1
  Defendant is presently in custody. He was sentenced on March 12, 2014, for an additional
probation violation, not at issue in the instant case, which occurred after he served his sentence
stemming from the September 26, 2012, probation violation.


                                                -2-